Citation Nr: 1119069	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the neck and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO, in pertinent part, denied service connection for arthritis of the cervical spine and lumbar spine.  

In November 2007, the Board remanded the claim to the RO, via the Appeal Management Center (AMC) in Washington, DC, for issuance of a statement of the case (SOC).  A SOC was issued in April 2008 and the Veteran filed a substantive appeal (VA Form 9) later that same month.  

In November 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran clarified that he is only seeking service connection for his upper back and not his lower back (i.e., lumbar spine).

In January and July 2010, the Board remanded the claim to the RO, via the AMC, for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his neck and upper back disability is due to his service or, alternatively, due to his service-connected shell fragment wounds (SFW) of the right chest and/or residuals of shrapnel wound of the right posterior chest and/or right chest wall strain.  In the January 2010 remand, the Board instructed the RO to arrange for the Veteran to be examined by a physician to determine whether he currently has arthritis of the neck and back that was incurred in service or is related to (caused or aggravated by) his service-connected right chest disabilities. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In July 2010, the Board found that the RO/AMC did not fully comply with the Board's January 2010 remand directives.  Specifically, a nurse practitioner had conducted the March 2010 VA examination and the examination report was not reviewed and signed by a medical doctor.  See M21-1MR, Part III, Subpart IV, Chapter 3, Section D18(a).  Furthermore, the VA examiner failed to provide the requested opinion as to secondary service connection - i.e., is the arthritis of the back and neck caused or aggravated  by the Veteran's service-connected disabilities?  The Board finds that this portion of the development was not accomplished in the March 2010 VA medical examination.  Hence, the Board remanded the claim in accordance with Stegall. 

A review of the claims file indicates that the Veteran was afforded another VA examination in August 2010.  The examination was conducted by a physician; however, while the physician provided an opinion regarding whether the Veteran's spine disabilities were directly related to service, the physician failed to provided the requested opinion regarding secondary service connection.  Hence, in accordance with Stegall, the Board has no choice but to remand the claim again for the requested medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further claims file review by the physician that conducted the August 2010 VA examination to obtain a supplemental opinion.  Based on review of the Veteran's pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or better probability) that any currently diagnosed arthritis of the neck and back was caused or aggravated (i.e., chronically worsened) by his service-connected disabilities?

(b) If it is determined that such disability was not caused, but was aggravated by, the Veteran's service-connected disabilities, the examiner should identify the baseline level of severity of the arthritis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the arthritis is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.  The physician must explain the rationale for all opinions expressed.

2.  If the August 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The AMC/RO must review the claims file and ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the claim of service connection for arthritis of the neck and back.  The provisions of 38 C.F.R. § 3.310(b) (effective October 10, 2006) should be applied, if pertinent.  If the claim remains denied, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



